13-3153
    Morales v. Weiss


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    17th day of June, two thousand fourteen.

    PRESENT:
                ROSEMARY S. POOLER,
                PETER W. HALL,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________

    Santos Morales,

                              Plaintiff-Appellant,

                       v.                                                 13-3153

    Steven Weiss, Mitchell Rubin, Richard Phelan,
    Michael Mulhall, Ramon Gibson, Terry Lauf,
    Jessica Bloomer, Anna Futyma, Joseph Darling,
    John Doe, ASA, Richard Roe, Officer, Leo OC.
    Arnone, City of Stamford, Andrew Czubatyj,

                      Defendants-Appellees.*
    _____________________________________

    For Plaintiff-Appellant:                 Santos Morales, pro se, Stamford, CT

    For Defendants-Appellees:                Neil Parille, Assistant Attorney General (George Jepsen,

                *
                    The Clerk of the Court is directed to amend the caption as above.
                                       Attorney General) Hartford, CT, for Steven Weiss and
                                       Mitchell Rubin
                                       Michael S. Toma, Assistant Corporation Counsel, City of
                                       Stamford, Stamford, CT, for Jessica Bloomer, Andrew
                                       Czubatyj, Joseph Darling, Anna Futyma, Ramon Gibson,
                                       Terry Lauf, Michael Mulhall, Richard Phelan, and the
                                       City of Stamford


      Appeal from a judgment of the United States District Court for the District of
Connecticut (Eginton, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED IN PART, VACATED IN
PART, and this case is REMANDED for further proceedings consistent with this order.

        Santos Morales, pro se, appeals from the dismissal of his 42 U.S.C. § 1983 complaint
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. We assume the parties’
familiarity with the facts and underlying proceedings, which we reference only as necessary to
explain our decision to: (1) vacate the dismissal of Morales’s claims against defendants Andrew
Czubatyj, Richard Phelan, Steven Weiss, and Mitchell Rubin; and (2) affirm the district court’s
judgment in all other respects.

        We review Rule 12(b)(6) dismissals de novo, “accepting all factual allegations as true
and drawing all reasonable inferences in favor of the plaintiff.” Litwin v. Blackstone Grp., L.P.,
634 F.3d 706, 715 (2d Cir. 2011) (internal quotation marks omitted). To survive a Rule
12(b)(6) motion, the complaint must plead “enough facts to state a claim to relief that is
plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009). Courts should read a pro se complaint with “special solicitude” and
interpret it “to raise the strongest [claims] that [it] suggest[s].” Hill v. Curcione, 657 F.3d 116,
122 (2d Cir. 2011) (alterations in Hill) (internal quotation marks omitted). Courts should
generally not deny leave to amend a pro se complaint unless amendment would be futile. See
Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

        Our review of the complaint in this case leads us to conclude that the district court erred
in dismissing Morales’s claims against police officers Czubatyj and Phelan. The complaint’s
allegations, which we accept as true for purposes of Rule 12(b)(6), that those officers repeatedly
tasered and kicked Morales when he was unarmed were sufficient to state claims for excessive
force. We further conclude that the district court erred in dismissing Morales’s claims against
prosecutors Weiss and Rubin without affording plaintiff the opportunity to amend his pro se
complaint to allege sufficient facts that those defendants acted outside the scope of their roles as
prosecutors and, thus, were not shielded by absolute immunity.

                                                 2
        Accordingly, the dismissal of Morales’s claims against Czubatyj, Phelan, Weiss, and
Rubin is VACATED and the matter is REMANDED for further proceedings consistent with
this order. In all other respects, the judgment of the district court is AFFIRMED.


                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              3